Filed 5/6/15 P. v. Mills CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B255881

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA061795)
                   v.

MACK MILLS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Eric
P. Harmon, Judge. Affirmed.


         Carlos Ramirez, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr. and Nima
Razfar, Deputy Attorneys General, for Plaintiff and Respondent.




                                       __________________________
       Defendant and appellant Mack Mills was convicted of one count of possession of
a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)) and one count of possession of
ammunition by a felon (Pen. Code, § 30305, subd. (a)(1)). Defendant admitted two prior
prison terms within the meaning of Penal Code section 667.5, subdivision (b). He was
sentenced to a term of four years in prison. Defendant appeals, challenging only the
sufficiency of the evidence of possession of ammunition. We affirm.
       “ ‘ “The proper test for determining a claim of insufficiency of evidence in
a criminal case is whether, on the entire record, a rational trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.] On appeal, we must view the
evidence in the light most favorable to the People and must presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.]” [Citation.]’ ” (People v. Virgo (2013) 222 Cal.App.4th 788, 797.)
       In this case, the jury was properly instructed that, as defendant conceded he had
suffered a prior felony conviction, in order to find defendant guilty of the unlawful
possession of ammunition, it must find that he possessed ammunition and that he knew
he possessed the ammunition. (CALCRIM No. 2591.) The evidence of these facts was
as follows: In August 2013, defendant was living in his sister’s garage. One night, he
pointed a shotgun at his sister’s neighbors. The following month, defendant’s sister
locked defendant out of the garage, but allowed him to live in an SUV she owned.
Around this time, defendant’s sister saw him with a shotgun. More than that, defendant
fired the shotgun when standing in his sister’s driveway. In January 2014, Los Angeles
County Sheriff’s deputies came to defendant’s sister’s house to execute a search warrant
to look for the shotgun. Defendant admitted to deputies that he had recently possessed a
shotgun, but told them that it had been stolen one month ago. Deputies searched the SUV
in which defendant lived. They found several live shotgun shells in the SUV; some were
on the floorboard behind the driver’s seat where defendant slept, others were on the rear
passenger seat. Defendant was arrested. Thereafter, his sister cleaned out the SUV,
which had been messy. She found more shotgun shells scattered in the vehicle and in the
glove compartment.

                                               2
      This evidence is more than sufficient to support the conclusion that defendant
knowingly possessed shotgun shells. Defendant lived in the SUV in which shotgun shells
had been recovered; he admitted that he had recently possessed a shotgun; and there was
evidence that he had fired the shotgun as well. Defendant suggests that, as he did not
have exclusive possession or control of the SUV, the shells may have belonged to
someone else. Yet defendant’s sister testified that she and her mother were the only other
individuals who had access to the vehicle. The shells were not hers. She had never seen
her mother with a shotgun or shotgun shells. The jury could reasonably conclude that, of
the three people with access to the SUV, the one who owned the shotgun shells found
therein was the one who lived in the vehicle and had previously fired a shotgun in the
driveway.

                                     DISPOSITION

      The judgment is affirmed.



                                                RUBIN, J.
WE CONCUR:



             BIGELOW, P. J.



             FLIER, J.




                                            3